Citation Nr: 0202854	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  00-03 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1984 to October 
1987 and from September 1990 to August 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 RO rating decision of 
the Jackson, Mississippi Regional Office (RO) which 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for PTSD.  
In July 2001, the Board remanded this appeal to the RO to 
schedule a Board hearing.  The veteran testified at a Board 
videoconference hearing in December 2001.  

The Board notes that the July 2001 remand listed the issue as 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, to include schizophrenia and PTSD.  However, the 
December 1999 RO rating decision was limited to PTSD only, 
and the case was subsequently procedurally developed on PTSD 
only.  Thus the Board finds the current appellate issue is 
limited to whether new and material evidence has been 
submitted to reopen a claim for service connection for PTSD.

The present Board decision addresses whether the claim for 
service connection for PTSD has been reopened by new and 
material evidence.  Having found the claim is reopened, the 
Board will undertake additional development on the merits of 
that claim, pursuant to authority granted by 67 Fed.Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed.Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903)).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing, on a de novo basis, 
the merits of the reopened claim for service connection for 
PTSD.  


FINDINGS OF FACT

The RO denied an application to reopen a claim for service 
connection for PTSD in June 1998, and the veteran did not 
appeal.  Evidence submitted since then includes some evidence 
which is not cumulative or redundant, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran first served on active duty in the Army from 
October 1984 to October 1987, during peacetime.  On a medical 
history form at the time of his August 1984 enlistment 
examination, he checked that he had a history of depression 
or excessive worry.  The reviewing examiner noted that this 
referred to when the veteran was unemployed and had left 
school.  On the objective August 1984 enlistment examination, 
the psychiatric system was normal on clinical evaluation.  
The remaining service medical records from this period of 
service show no psychiatric problems.  At a July 1987 service 
separation examination, the psychiatric system was normal on 
clinical evaluation, and on an accompanying medical history 
form the veteran denied a history of nervous problems.  

The veteran had subsequent service in the Army Reserve, with 
periods of active duty for training and inactive duty 
training.  Periodic examinations in March 1988 and August 
1989 were negative for a history or findings of nervous 
problems.

The veteran again had active duty in the Army from September 
1990 to August 1991, when his unit was activated for 
Operation Desert Storm during the Persian Gulf War.  During 
this time he had service in Southwest Asia from November 1, 
1990 to June 27, 1991.  His service personnel records 
indicate that while he was in Southwest Asia his military 
occupational specialty was as a material control and 
accounting specialist with the 1015th Maintenance Company.  A 
work evaluation covering the period of time when he was in 
Southwest Asia mentions that, as a material control and 
accounting specialist, his daily duties included supervision 
and management of stock records; he was a principal platoon 
trainer for common tasks; and he was also company 
noncommissioned officer in charge (NCOIC) of perimeter 
defense forces, responsible for the company physical security 
program.  Service personnel records show the veteran received 
decorations for his service in Southwest Asia during the 
Persian Gulf War, but no decorations indicating combat 
service.  Medical records from this period of service do not 
show psychiatric problems.  On a June 1991 Southwest Asia 
demobilization/redeployment evaluation, the veteran checked 
that he did not have nightmares, trouble sleeping, recurring 
thoughts, or other symptoms from his experiences in Southwest 
Asia.  A June 1991 general medical examination included a 
notation that psychiatric evaluation was deferred.  On an 
accompanying medical history form, he denied a history of 
nervous problems.  This period of active duty ended in August 
1991, and the veteran had later service in the Army Reserve.

VA medical records dated from December 1992 to September 1993 
indicate that the veteran was primarily treated for cocaine 
and alcohol dependence.  A December 1992 treatment record 
notes diagnoses of polysubstance abuse, continuous, and rule 
out PTSD.  During a December 1992-January 1993 VA Medical 
Center (VAMC) admission, the diagnosis was continuous cocaine 
and alcohol dependence.  The veteran subsequently received 
further outpatient and inpatient treatment for substance 
abuse. A September 1993 treatment record notes he had alcohol 
and drug problems and depression.  The impression was drug 
abuse (cocaine and alcohol).  

In October 1993, the veteran claimed service connection for a 
nervous condition/depression related to his service in 
Operation Desert Storm during the Persian Gulf War.  

An October-November 1993 VA hospital discharge summary notes 
diagnoses including cocaine dependence, continuous; alcohol 
dependence, continuous; history of cannabis abuse, not 
current; and a narcissistic personality trait.  January and 
March 1994 treatment records note an impression of possible 
PTSD.  

The veteran underwent a VA psychiatric examination in April 
1994.  He reported that the onset of his problems began 
several months following his return from Saudi Arabia.  He 
indicated that he began drinking heavily and began cocaine 
abuse.  The examiner reported that the veteran's affect and 
mood were subdued and that he stated that he still had 
periods of depression.  The examiner reported that there was 
no gross evidence of a psychosis and that the veteran's 
sensorium was clear to gross testing.  Insight and judgment 
appeared to be somewhat impaired.  The diagnoses were 
euthymic disorder with symptomatic drug and other substance 
abuse.  

During a June-July 1994 VAMC admission, diagnoses were 
alcohol and cocaine abuse, and depression.  A July 1994 
treatment record notes that the veteran had prior admissions 
at VA facilities for substance abuse (alcohol and cocaine 
abuse) and that he would be referred to a PTSD program.  
Another July 1994 entry relates a diagnosis of PTSD with 
suicidal and homicidal ideation.  Mixed substance and alcohol 
abuse, in remission, was also diagnosed.  A July-August 1994 
hospital discharge summary notes that the veteran was 
admitted with complaints of needing to work with his PTSD 
condition.  He reported that he was in the Army and worked in 
supply during the Gulf War.  He also reported that he became 
an MP (military police) and that he had to train soldiers.  
He stated that he was frightened by and unable to cope with a 
series of Scud missile attacks.  The diagnoses included PTSD 
(Operation Desert Storm), and mood incongruent.  A September 
1994 VA hospital discharge summary notes that the admission 
assessment was depression, PTSD, and addiction with a suicide 
attempt.  The discharge diagnosis was a suicide attempt.  He 
was transferred to another VAMC where he was admitted in 
September-October 1994.  Diagnoses there included PTSD, 
delayed type, with schizoaffective features, Desert Storm; 
and schizoid personality disorder.

In September 1994, the veteran specifically claimed service 
connection for PTSD.  

VA medical records dated from October 1994 to August 1995, 
including examination reports, indicate that the veteran 
continued to receive treatment for variously diagnosed 
psychiatric disorders.  An October 1994 VA hospital discharge 
summary relates diagnoses including PTSD, delayed type, with 
schizoaffective and paranoid features, Desert Storm; and 
schizoid personality disorder.  A November 1994 VA hospital 
discharge summary notes diagnoses including polysubstance 
abuse (crack cocaine, cannabis, and alcohol); questionable 
PTSD, post-Vietnam service; and mixed personality disorder.  
A December 1994 psychological evaluation report notes that 
the veteran indicated that his primary symptoms were 
depression, nightmares, aggression, and hostility.  The 
psychologist stated that the psychological tests were invalid 
and that the veteran was obviously distressed and angry and 
was unable to complete the testing.  It was also noted that 
the veteran was extremely guarded and at times became 
agitated and hostile.  The psychologist indicated that a 
formal psychological evaluation was currently impossible and 
that it was impossible to indicate or rule out a diagnosis.  

A December 1994-February 1995 VA hospital discharge summary 
notes that the veteran complained of PTSD, depression, 
flashbacks, and sleeping problems on admission.  The 
diagnoses included alcohol abuse, episodic; cocaine abuse, 
episodic; PTSD symptoms; and personality disorder, not 
otherwise specified.  A February 1995 VA psychological 
evaluation noted that the veteran reported that he worked in 
an ammunition supply depot during Operation Desert Storm 
which he found stressful due to its demands.  It was reported 
that the veteran did not describe any traumatic stressor 
during Operation Desert Storm.  The psychologist indicated 
that the veteran exhibited performance on the psychological 
test battery which was consistent with a diagnosis of 
borderline personality disorder.  It was noted that the 
veteran's history also indicated a diagnosis of polysubstance 
abuse.  The psychologist remarked that while there was 
evidence of paranoid ideation, it occurred within the context 
of the veteran's borderline personality.  It was also noted 
that the current evaluation revealed no history of an 
appropriate traumatic stressor for the previous diagnosis of 
PTSD.  Diagnoses during a February 1995 VAMC admission 
included PTSD by history, polysubstance abuse in remission, 
and personality disorder not otherwise specified.

A May 1995 VA hospital discharge summary notes that the 
veteran was admitted with complaints of nightmares and 
flashbacks of the Gulf War.  He reported that he lost friends 
in the Gulf War and that he was getting depressed, hearing 
voices, seeing things, becoming paranoid, and entertaining 
homicidal ideations.  The diagnoses included PTSD, delayed 
type, Gulf War, with schizoaffective and paranoid features; 
alcohol dependence; and paranoid personality disorder.  
Diagnoses on a June 1995 VAMC admission included PTSD and 
cocaine dependency.  A June-July 1995 discharge summary 
related diagnoses including PTSD, delayed type, Gulf War, 
with schizoaffective and paranoid features; alcohol 
dependence; and substance abuse, cocaine.  A July- August 
1995 discharge summary notes that the veteran was admitted 
with diagnoses of depression, suicidal and homicidal 
ideation; alcohol abuse; drug abuse; and crack abuse.  The 
discharge diagnoses were depression, and substance abuse, 
crack and alcohol.  During an August 1995 VAMC admission, the 
diagnoses were alcohol dependency, mood disorder, rule out 
PTSD, and rule out major depression.

In November 1995, the RO denied service connection for PTSD.  
It was noted that the veteran's service records showed no 
combat involvement.  It was also indicated that although 
there was a clinical diagnosis of PTSD, the veteran had 
failed to provide requested information as to stressors.  The 
veteran did not appeal.  

In February 1997, the veteran attempted to reopen his claim 
for PTSD.  He also claimed service connection for 
schizophrenia.  

VA medical records dated from January 1997 to June 1997 refer 
to continued treatment.  An April 1997 VA hospital admission 
report notes that the veteran reported that during the 
Persian Gulf War he was called up to go to Saudi Arabia with 
the 1015th Maintenance Company, and in Saudi Arabia they were 
assigned to the 593rd Area Support Group and he stayed in a 
number of different locations north of Dhahran.  He reported 
that he worked as an MP doing compound and convoy security 
and that he set up a supply point for an airborne corps.  The 
veteran indicated that the first major traumatic event 
occurred in January 1991.  He stated that he was directing 
the loading of ammunition onto trucks at an ammo dump, an 
alarm went off that a Scud missile was coming, they ran for 
cover to a bunker, and within seconds there was an explosion 
and he saw it in the air.  The veteran indicated that he was 
told a Patriot missile hit the Scud missile.  He stated that 
he felt extreme fear and helplessness during the event.  The 
veteran also reported that in late February 1991 his unit 
followed a barrage of missiles and it was his job to body-bag 
dead Iraqis.  He indicated that he ended up collecting about 
20 bodies which were partly buried and had been dead for days 
with burned and decayed flesh.  He described being shaken and 
an extreme sense of horror.  The veteran stated that after 
returning from service he did all right until about March 
1992 when he began having nightmares about the bodies and 
having visions of the explosions.  He reported that he 
started drinking more and within a short period was 
introduced to crack cocaine.  He described later substance 
abuse and a term in jail in 1996.  The examiner indicated 
diagnoses of PTSD; psychosis, not otherwise specified; 
cocaine abuse in remission; and alcohol abuse in remission.  
An April 1997 psychological assessment noted symptoms he 
reported were consistent with PTSD.  A May 1997 discharge 
summary relates diagnoses including PTSD; psychosis, not 
otherwise specified; cocaine abuse, in remission, and alcohol 
abuse in remission.  A June 1997 statement from a VA 
physician, who was the director of a PTSD program, notes that 
the veteran was on the PTSD unit from April 1997 to May 1997 
and that his diagnosis was PTSD.  

In a June 1997 statement, the veteran reported that he was 
never treated for a psychiatric disorder during service, and 
was first treated after service in about 1993.

In a June 1998 decision, the RO found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for PTSD.  It was noted that a stressor 
for PTSD still was not shown.  The RO also denied service 
connection for schizophrenia.  The veteran did not appeal.  

VA medical records dated from June 1997 to May 1998 refer to 
continued treatment.  A June 1997 psychological assessment, 
which was received after the June 1998 RO decision, notes 
that the veteran's responses were consistent with the 
diagnosis of atypical psychosis, but his profile did not 
contain features consistent with schizophrenia.  

In January 1999, the veteran submitted his current request to 
reopen his claim for service connection for PTSD.  

In March 1999 statements, the veteran reported that when he 
was performing duties in the NCOIC of convey security for the 
1015th Maintenance Company, the siren went off to signal that 
a Scud missile was on its way.  He said that a Patriot 
missile intercepted the Scud missile approximately two to 
three hundred yards away from an ammunition dump.  He 
indicated that he was scared and remained nervous for some 
time.  He reported that he especially felt scared because the 
alarm did not go off until the Scud was right on top of them.  
The veteran stated that he would become startled at the sound 
of sirens and that he found it difficult to sleep, sometimes 
for days, after being exposed to such sounds.  He also 
reported that at the end of January 1991 while assigned to 
the 593 Area Support Group, attached to the 2000 Military 
Support Group, he was detailed to assist in placing dead 
Iraqi bodies in body bags.  He indicated that the bodies had 
been extracted out of bunkers that had been hit by tanks and 
many of them were burned and were still burning due to the 
heated materials in the bunkers.  The veteran stated that he 
could smell burned flesh and blood even with his mask on.  He 
indicated that he frequently had intrusive distressing 
recollections of the bodies as though he was doing it all 
over again.  He also stated that in January 1991, they were 
in constant threat of Scud attacks and that they went into a 
mission oriented protector posture which involved putting on 
gas masks and taking shelter.  The veteran indicated that he 
often had panic attacks with the fear of being in a small 
place with the threat of a gas attack.  

A VA PTSD examination was requested by the RO, but a May 1999 
medical report and a July 1999 addendum indicates that an 
examination was not provided at that time because the doctor 
felt that further information was needed.

In a June 1999 statement, the veteran reported that he began 
having problems with PTSD approximately a year and a half 
after Desert Storm.  He stated that different VAMCs had 
diagnosed him with PTSD.  The veteran also stated that the 
Social Security Administration had determined that he was 
disabled.  

The veteran underwent a VA psychiatric examination in 
September 1999.  It was noted that information was obtained 
from the veteran's claims file, chart review, patient 
interview, and review of the electronic record.  The veteran 
reported that he served in the Army in Desert Storm.  It was 
noted that he was not in combat, that did not kill anyone 
while in the Army, and that he was also not wounded or 
captured.  The veteran reported that he witnessed the death 
of a Staff Sergeant D. Bates, who died of a heart attack.  He 
indicated that he was also responsible for organizing 
soldiers to bag deceased enemy soldiers.  The veteran further 
noted that he was near an ammunition dump when a Scud missile 
alarm sounded and that he ran for cover.  He stated that 
there was an explosion in the air when the Scud was 
intercepted by a Patriot missile.  Upon his return from 
service, he said, he experienced flashbacks, nightmares, and 
night sweats as well as occasionally re-experiencing the 
smell of burning flesh reminiscent of bagging deceased 
bodies.  He also reported that he experienced mood swings and 
hostility and then became isolated.  The veteran gave a 
history of a significant substance abuse while in the service 
where he claimed to have used alcohol and uppers.  He 
indicated that alcohol and drug use escalated in 1993.  It 
was reported that he had multiple hospitalizations since 1993 
which were mostly substance related.  It was also noted he 
had been jailed for 8 months for cocaine possession.

The September 1999 VA examiner reported that the veteran's 
mood was of a full range and euthymic.  His affect was 
appropriate to the speech content and the stated mood and his 
speech was of a normal amount, rate and rhythm.  The 
veteran's thought process was goal oriented and coherent, and 
there were no active hallucinations, suicidal/homicidal 
ideations, delusions, or obsession/compulsions.  He was 
alert.  Insight and judgment were fair.  The diagnoses were 
ethanol dependence, in early remission; cocaine dependence, 
in early remission; schizoaffective disorder, depressed type; 
and a personality disorder, not otherwise specified.  The 
examiner commented that although the veteran reported some 
PTSD symptoms, such as re-experiencing and avoidance, he did 
not meet the full criteria for PTSD.  The examiner also 
remarked that due to the veteran's history of chronic 
substance dependence, his psychiatric symptoms may be 
attributed to or compounded by substance abuse.  

In his January 2000 substantive appeal, the veteran reported 
that he never had a problem with abusing drinking or drugs in 
the military.  He stated that he never used drugs in the 
military.  He also reiterated his stressors of Scud attacks 
and having to put bodies in body bags.  

VA medical records from 2000 and 2001 indicate that the 
veteran was treated for psychiatric symptoms.  A November 
2000 discharge summary indicates that he was admitted with a 
chief complaint of having flashbacks, nightmares, and hearing 
voices.  The diagnoses included substance abuse disorder, 
cocaine; substance abuse disorder, alcohol; schizophrenia, 
paranoid type; and PTSD.  A December 2000 discharge summary 
notes that his past psychiatric history was significant for 
PTSD and paranoid schizophrenia.  The diagnoses were 
schizophrenia, chronic paranoid type; and polysubstance 
abuse.  A June-July 2001 discharge summary relates diagnoses 
including cocaine dependence, cannabis abuse, and history of 
PTSD with depressive disorder, not otherwise specified, 
possibly drug induced.  

In a November 2001 statement, the veteran's sister descibed 
how his behavior changed and he began to abuse drugs and 
alcohol after service in Desert Storm.  She believed his 
mental problems were a result of his role in the Gulf War.  
In a December 2001 statement, the veteran discussed the 
stressors he had previously reported.  He referred to the 
Scud attack as well as the burning bodies.  He also stated 
that he had nightmares about his best friend Staff Sergeant 
D. Bates, who had a heart attack and died in his arms while 
in Desert Storm.  The veteran stated that he would think of 
him and become depressed.  

A December 2001 VA psychology evaluation noted diagnoses of 
PTSD; cocaine abuse in early remission; and a psychosis, not 
otherwise specified, in remission.  In a December 2001 
statement, a VA social worker noted the veteran was in the VA 
domiciliary and also received outpatient treatment in a PTSD 
program.

At a December 2001 Board videoconference hearing, the veteran 
maintained he had PTSD from stressors during his Desert Storm 
service.  He stated that he was not treated for any 
psychiatric disorder during service.  He reported that he was 
on a convoy that had to pick up Iraqi bodies and that he 
viewed the bodies.  He also stated that his best friend, 
Staff Sergeant D. Bates, died of a heart attack in his arms.  
The veteran reported that he was a patient in a VA 
domiciliary and that he was presently receiving treatment for 
his condition.  The veteran further indicated that he was 
receiving disability compensation from the Social Security 
Administration due to schizophrenia and PTSD.  

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case and supplemental statements of the 
case, the veteran has been informed of the evidence necessary 
to reopen his previously denied claim for service connection 
for PTSD.  As to the limited issue of whether new and 
material evidence has been submitted to reopen the claim, no 
additional development of evidence is indicated.  As to this 
limited issue, the notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 2000, and the related 
VA regulation, have been satisfied.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of DSM-IV]; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105.

As applicable to the present case, the term "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
[The Board notes that the definition of "new and material 
evidence" was recently changed, but the latest definition 
only applies to applications to reopen a finally decided 
claim received by the VA on or after August 29, 2001; thus 
this recent change does not apply to the instant case.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.156(a)).]

The RO initially denied service connection for PTSD in 
November 1995, and an application to reopen the claim was 
denied in a June 1998 RO decision.  Those RO decisions were 
not appealed and are considered final.  However, if new and 
material evidence has been submitted since the June 1998 RO 
decision, the claim for service connection for PTSD will be 
deemed reopened, and the claim will then be reviewed on a de 
novo basis.  Manio v. Derwinski, 1 Vet.App. 140 (1991).

The veteran maintains that he has PTSD from stressors during 
his 1990-1991 service in Southwest Asia during the Persian 
Gulf War.  The prior final RO decisions denying service 
connection for PTSD were primarily based on a finding that 
there was no credible evidence to show that the veteran, who 
did not engage in combat, had a verified service stressor.  
Evidence added to the file since the June 1998 RO decision 
includes more details as to alleged service stressors, 
although the stressors have yet to be verified.  The 
credibility of the new stressor allegations will be presumed 
only for the purpose of determining whether new and material 
evidence has been submitted.  Duran v. Brown, 7 Vet.App. 216 
(1994).  The contents of the new stressor allegations, when 
compared to those of record at the time of the June 1998 RO 
decision, are not merely cumulative or redundant, and are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  Thus the Board finds that 
new and material has been submitted, and the claim for 
service connection for PTSD is deemed reopened. 

This does not mean that service connection for PTSD is 
granted.  Rather, as noted in the introduction, additional 
development will be undertaken before the issue of service 
connection for PTSD is addressed on a de novo basis.  


ORDER

The application to reopen the claim for service connection 
for PTSD is granted.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

